Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 4, 2021

                                     No. 04-21-00035-CR

                                 EX PARTE NOEL PARKS


                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CR-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
              On May 3, 2021, the court reporter filed a notification of late record,
      stating that the reporter’s record has not been filed because appellant has failed to
      request the record in writing. We therefore ORDER appellant to provide written
      proof to this court by May 14, 2021 that the appellant has requested the court
      reporter to prepare the reporter’s record, which request must designate the
      portions of the proceedings and the exhibits to be included. See TEX. R. APP. P.
      34.6(b)(1). The reporter’s record must be filed no later than thirty days after the
      date appellant’s written proof is filed with this court. If appellant fails to request
      the record is writing, the court will consider only those issues or points raised in
      appellant’s brief that do not require a reporter’s record for a decision. See TEX. R.
      APP. P. 37.3(c).



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court